UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7782


DERON ANDRONE FLOOD,

                Petitioner – Appellant,

          v.

BUTCH JACKSON, Superintendent,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02068-H)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deron Androne Flood, Appellant Pro Se.  Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deron      Androne        Flood        seeks     to    appeal         the     district

court’s    order      denying     relief       on    his     28    U.S.C.         § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                   See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial          showing           of    the       denial    of     a

constitutional        right.”           28    U.S.C.        § 2253(c)(2)           (2006).         A

prisoner        satisfies        this        standard        by        demonstrating            that

reasonable       jurists    would        find       that     any       assessment          of    the

constitutional        claims     by     the    district       court          is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude that Flood

has not made the requisite showing.                         Accordingly, we deny his

motion    for     a   certificate         of    appealability            and       dismiss       the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented          in       the    materials

before    the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                         DISMISSED



                                               2